EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Sputnik Enterprises, Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, in the capacities and on the dates indicated below, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 9, 2013 By: /s/ R. Thomas Kidd R. Thomas Kidd President, Chief Executive Officer, and Treasurer [Chief Financial Officer] A signed original of this written statement required by Section 906 has been provided to Sputnik Enterprises, Inc. and will be retained by Sputnik Enterprises, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
